Citation Nr: 1424592	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-19 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a nasal disorder, variously diagnosed as epistaxis and rhinorrhea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from July 1958 to July 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

The Veteran provided testimony at a hearing conducted at the RO by a Decision Review Officer (DRO) in May 2011.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the course of his May 2011 hearing, the Veteran informed the DRO that he suffered from nosebleeds in service, and that he continued to have nosebleeds.  He added he underwent an in-service surgical procedure to treat his condition.  An April 1961 clinical record shows that one bleeder was cauterized.  An earlier dated sick call treatment record, also dated in April 1961, indicates that he experienced frequent nose bleeds.  The Veteran also testified that he was recently told by a VA doctor about two months earlier in Manchester that the surgical procedure was not done well.  The DRO informed the Veteran that VA would obtain these VA records.  

The RO subsequently obtained a VA treatment record dated in October 2010 pertaining to recurrent nosebleeds.  However, the Veteran's report of having treatment only a couple months prior to the May 2011 hearing suggests that additional records exist.  Efforts to obtain these outstanding VA medical treatment records is not shown to have been undertaken. 



Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  These yet to be obtained VA medical records from the Manchester VAMC may contain information critical to the matter at hand, and VA regulations require VA to assist in obtaining such records.  38 C.F.R. § 3.159(c)(2) (2013).

Also, once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").

The Veteran was afforded a VA nose, sinus, larynx and pharynx examination in January 2010.  The report shows that claims file review, as well as medical record review, was requested to be available by the RO but neither occurred.  The report indicates that the problem to be addressed was "residuals of surgery on nose."  The Veteran gave a history of nose bleeds dating back to the early 1960's.  He was noted to have undergone a cauterizing procedure of the nose to stop the bleeding.  While the procedure was noted to have been successful (apparently as history provided by the Veteran; but see May 2011 hearing testimony), the Veteran reported continuing problems with frequent congestion.  Occasional rhinorrhea was diagnosed, with no evidence at the time of the examination to diagnosis any chronic residuals of the nasal cauterization procedure.  





The January 2010 VA examination is inadequate.  As noted, the VA Advanced Registered Nurse Practitioner (ARNP) who conducted the January 2010 examination did not review the Veteran's claims file, in this case including the Veteran's service treatment records.  The Board also notes that the examiner did not have an opportunity to review the subsequently created VA treatment records pertaining to recurrent nosebleeds.  To this, applicable regulations state that it is essential that, both in the examination and evaluation, each disability be viewed in relation to its history.  See 38 C.F.R. § 4.1.  In this regard, medical examinations generally should "take into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Green, 1 Vet. App. at 124.  The fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination which takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); see also 38 C.F.R. § 3.326 (2013); VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner must review a claimant's prior medical records when such a review is necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate with the claims file all VA treatment records from the VAMC in Manchester, New Hampshire, dating from October 2010 to the present.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

2.  The RO/AMC should forward the claim folder to the VA ARNP who conducted the January 2010 nose, sinus, larynx and pharynx examination.  After reviewing the claim folder, to include the Veteran's service treatment records, all post service medical records, as well as any additional evidence associated with the record not previously reviewed by the examiner, the ARNP should provide an opinion, with supporting rationale, as to whether the Veteran has a diagnosed nasal-related problem(s) (or one since August 2009) which is at least as likely as not causally or etiologically related to his active service.  

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions provided would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 


3.  In the event that the VA ARNG who conducted the January 2010 nose, sinus, larynx and pharynx examination is unavailable, the RO/AMC should arrange for the appellant to be afforded a VA examination for the purpose of obtaining an opinion as to whether it is at least as likely as not that any diagnosed nasal-related disorders (since August 2009) are causally or etiologically related to his active service.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The requested opinion should be provided after the examiner has had an opportunity to review the Veteran's claims folder, to include the Veteran's service treatment records, and all post service medical records.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions provided would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  To help avoid future remand, the RO/AMC must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the issue on appeal, in light of all pertinent evidence and legal authority.  If the determination remains adverse, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), and afforded an appropriate period of time to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



